Mr. Chief Justice Lawrence delivered the opinion of the Court: In this case, the date from which a note was to draw interest, was altered by the payee, from the 1st of May, to the 1st of April,‘without the knowledge of the surety: It is admitted this avoided the note as to him, unless he ratified it, which it is claimed he did, by subsequently paying $1000, upon it, and by receiving from the principal a mortgage to secure him from loss on his liability, which describes the note as drawing interest from April 1st. We do not regard either or both of these transactions as amounting to a ratification. The payment might well have been made, as the surety swears it was, without reading the note over, or doing anything further than simply be satisfied that the person to whom he paid the money endorsed it on the paper signed by him as security. A glance at the signatures would satisfy him of that. As to the mortgage, the proof is, that the principal in the note made the mortgage, had it recorded, took it from the recorder’s office and kept it in his possession, and that the security did not know of its existence until months afterwards. We do not see how ratification of the altered note is to be inferred from this. The issues should have been found for the defendants. The judgment is reversed and the cause remanded. Judgment reversed*